Citation Nr: 9920330	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95 - 35 136	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for an for an acquired 
psychiatric disability.  The veteran initiated a timely 
appeal.  

This case was previously before the Board in August 1997.  At 
that time, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for an acquired psychiatric disability.  
The Board remanded the claim to the RO for additional 
development of the evidence, to include obtaining any 
additional service medical records, for a VA psychiatric 
examination and an opinion, and for de novo adjudication of 
the claim for service connection for an acquired psychiatric 
disability, taking into consideration all of the evidence, 
both old and new.  

The record shows that the actions requested on Remand were 
satisfactorily completed with the exception of obtaining a VA 
psychiatric examination and a medical opinion.  The Board's 
review of the claims folder shows that a VA psychiatric 
examination of the veteran scheduled in February 1998 at the 
VAMC, Louisville, was canceled because the veteran was an 
inpatient at that medical facility.  A scheduled VA 
examination of the veteran in April 1998 was canceled because 
the veteran failed to report for examination after the notice 
of examination was mailed to an incorrect address.  A Report 
of Contact (VA Form 119),dated April 28, 1998 shows that the 
veteran called to check the status of his appeal and to 
report a change of address.  It was indicated on that 
document that the veteran was not aware of a pending VA 
examination.  A scheduled VA examination of the veteran in 
May 1998 was canceled because the veteran failed to report 
for examination after the notice of examination was mailed to 
his old mailing address.  Review of the claims folder shows 
that the change of address reported by the veteran on April 
28, 1998, was not entered until June 5, 1998.  A scheduled VA 
examination of the veteran in June 1998 was canceled because 
of "incorrect jurisdiction."  After another VA examination 
of the veteran was requested by the RO in late June 1998, a 
scheduled VA examination of the veteran in October 1998 was 
canceled due to the veteran's failure to report.  An 
annotation to the notice of cancellation showed that the 
veteran had a new mailing address in Bowling Green, Kentucky.  
Another annotation to that notice of cancellation, dated 
February 4, 1999, states as follows:  "If SSOC is returned, 
try remailing to address he phoned in last April."  A 
Supplemental Statement of the Case, dated February 5, 1999, 
was mailed to the veteran at the most recent mailing address 
he had provided, that in Bowling Green, Kentucky.  That 
document stated, in pertinent part, that the RO had "made 
three attempts within the last 10 months to examine the 
veteran, per the [Board] remand.  The veteran has been shown 
to have at least four mailing addresses....The regional 
office has made attempts to schedule the veteran for an exam.  
It would be incredulous [sic] to think that he had not 
received any of these notices."  In addition, the 
Supplemental Statement of the Case advised the veteran, "If 
the veteran is willing to report for an exam[ination], he 
should give us an address, either by phone or mail, [where] 
he can be reached.  Any such notice should be to the 
Attention of 'Appeals'."  No response was received from the 
veteran, and the Supplemental Statement of the Case was not 
returned to the RO as undeliverable.  The Board finds that 
the veteran has failed to report for scheduled VA 
examination, and that the claim will therefore be resolved 
based upon the evidence of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  On service entrance examination in April 1969, no 
psychiatric disability was noted; on medical examination for 
Navy flight training in July 1969, no psychiatric disability 
was noted; and on service separation and reenlistment 
examination conducted in February 1973, no psychiatric 
disability was noted; the veteran is entitled to the 
presumption of soundness at service entry. 

3.  The service medical records show that during active 
service, the veteran was treated for and diagnosed with an 
anxiety neurosis with psychophysiological symptoms; and 
anxiety neurosis, chronic, manifested by severe anxiety, 
impairment of concentration and sleep, psychophysiological, 
cardiovascular, musculoskeletal, and respiratory reactions. 

4.  The record contains clear and unmistakable evidence, 
consisting of independent medical evidence, demonstrating the 
pre-service existence of an acquired psychiatric disability, 
diagnosed as a chronic anxiety neurosis, thus rebutting the 
presumption of soundness at service entry.  

5.  The veteran's pre-service anxiety neurosis did not 
increase in severity therein. 

6.  Schizophrenia was not shown in service and was initially 
assessed many years after the veteran's discharge from 
service.  


CONCLUSIONS OF LAW

1.  Pre-service anxiety neurosis was not aggravated during 
service.  38 U.S.C.A. § 1110, 1111, 5107(a) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.303(a), 3.304(b) (1998).

2.  Schizophrenia was not present in service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has declined a 
personal hearing, and that he underwent comprehensive VA 
orthopedic, neurologic, and radiographic examinations in 
connection with his claim in August 1996.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

The veteran's service medical records include a Report of 
Medical History, completed by the veteran in connection with 
his service entrance examination, in which he denied any 
history of headaches, depression, excessive worry, or nervous 
trouble of any sort.  His service entrance examination, 
conducted in April 1969, disclosed that his psychiatric 
evaluation was normal.  A report of medical examination for 
Navy flight training, conducted at Pensacola, Florida in July 
1969, disclosed no evidence of any psychiatric disability.  
Service medical records dated in March 1970 show that the 
veteran requested medication for headaches reportedly brought 
about by minor nervous tension, and was given a pain 
medication.  A letter from the veteran's Commanding Officer 
to his parents, dated in November 1970, informed them that he 
had graduated from Aviation Storekeeper School with top 
scholastic honors.  No complaint, treatment, findings, or 
diagnosis of a psychiatric disability were shown during the 
veteran's initial period of active service.  A Report of 
Medical History completed by the veteran in connection with 
his service separation and reenlistment examination denied 
any history of headaches, depression or excessive worry, or 
nervous trouble of any sort.  His service separation and 
reenlistment examination, conducted in February 1973, 
disclosed that his psychiatric evaluation was normal.  His 
service medical records include official orders, dated in 
October 1973, assigning the veteran to "temporary additional 
duty under treatment" at the U.S. Naval Hospital, Great 
Lakes, Illinois. 

A Narrative Summary prepared in connection with Medical Board 
Proceedings in November 1973 shows that the veteran 
experienced psychiatric symptomatology in August 1973 after 
entering the University of Louisville School of Medicine 
under a Navy Medical School Scholarship Program; that a 
medical school psychiatrist diagnosed him as having "anxiety 
neurosis with psychophysiological symptoms," including 
headaches, difficulty in concentration, fatigability, 
insomnia, dizziness, shortness of breath, hyperventilation, 
perioral and manual parathesias, palpitations, and 
"tension"; that a "long history" of similar symptomatology 
was noted, beginning during his junior year in college, 
including headaches, palpitations, hyperventilation, and 
nervousness; that he was determined to be unable to function 
in medical school; and that he was disenrolled.  He was 
subsequently transferred to the U.S. Naval Hospital, Great 
Lakes, Illinois, for evaluation of his disability.  

Following admission to the U.S. Naval Hospital, Great Lakes, 
mental status examination disclosed that the veteran was 
tense and tightly controlled, with little insight and 
impaired judgment, and that he minimized, rationalized, and 
evaded talking about any possible emotional problems.  He 
denied "mental illness," and clung to "some physical cause 
for [his] symptoms" in the face of overwhelming evidence to 
support an emotional basis.  Psychological testing was 
consistent with a clinical impression of massive neurotic 
repression of conflicts with somatic representation of 
emotional turmoil.  A conference of staff psychiatrists 
agreed that the veteran had a neurotic illness that existed 
prior to his enlistment.  He was determined to be unfit for 
further military service due to anxiety neurosis, chronic, 
existed prior to enlistment, manifested by severe anxiety, 
with impairment of concentration and sleep, 
psychophysiological cardiovascular, musculoskeletal, and 
respiratory reactions, [and] inability to complete studies.  
External stress: mild, routine military duties and student 
responsibilities.  Predisposition: preservice history.  
Impairment: unfit for further military service and moderate 
for civilian life.  Based on the foregoing, a Medical Board 
("Board") consisting of three physicians concurred in the 
assessment of anxiety neurosis and further indicated that it 
preexisted service and was not aggravated therein.   

The veteran submitted a rebuttal to the Board report in which 
he "freely admit[ted]" that his condition started in 
college, but did not "disrupt his personality."  He called 
attention to his excellent academic performance in college, 
in service, at flight school, while indicating that his 
assignment to U.S.S. ROOSEVELT (CVA-42) in 1969 caused him 
frustration and aggravated his nervous condition.  He stated 
that he obtained Sinequan and Valium through private 
psychiatrists in Jacksonville and in Pensacola.  He stated 
that after beginning medical school, his symptoms were 
greatly aggravated; that Valium was no longer effective; and 
that he consulted the school staff psychiatrist, who 
diagnosed an anxiety neurosis.  He argued that his pre-
existing anxiety neurosis had been greatly aggravated during 
service to the point of profuse sweating, extreme anxiety, 
muscular twitches and loss of control of facial expression 
during interviews, and that his neurosis was currently so 
acute that his Bachelor's Degree was worthless.  

In response, the Board stated that the veteran's rebuttal 
further established the existence of his neurotic illness 
prior to enlistment; that his statements reflected the 
defensive tendencies of intellectual over-reaching, 
rationalization, exaggeration, and distortion which were both 
symptomatic of his illness and impeded its treatment; and 
that he had failed to demonstrate that the alleged 
aggravation of his illness from the routine stresses of 
military life could not be better explained by his voluntary 
avoidance of timely and appropriate treatment and his 
surreptitious procurement of self-administered anti-anxiety 
medications.

A U.S. Navy Physical Evaluation Board [formerly known as a 
Board of Medical Survey] ("PEB") proceeding in December 
1973 found that the veteran was unfit for further duty due to 
a chronic anxiety neurosis which existed prior to service, 
was not aggravated in service, and might be permanent.  He 
was discharged in February 1974.

The record is silent for complaint, treatment, findings or 
diagnosis of a psychiatric disability, including 
schizophrenia, during the initial postservice year or at any 
time prior to February 1987, 13 years following final service 
separation.  

A hospital summary from Eastern State Hospital, Lexington, 
Kentucky, dated in February and March 1987, cited the 
veteran's history of a "nervous breakdown" while on active 
duty in 1974, with a diagnosis of anxiety neurosis.  At the 
time of hospital discharge, the diagnoses included 
schizophrenia, paranoid, chronic; and questionable poly-
substance abuse.  

VA outpatient records from the VAMC, Lexington, and the VAMC, 
Louisville, dated from December 1984 to September 1997, show 
that the veteran was first seen for psychiatric complaints in 
April 1987, and that he was subsequently seen in the mental 
health clinic on a regular basis for psychiatric disability 
diagnosed as schizophrenia, chronic undifferentiated type; 
and schizophrenia, paranoid type, often with depressive or 
affective features; and a schizoaffective disorder.  His 
medications included Haldol and Cogentin. 

An October 1988 determination by the Kentucky Board of 
Pharmacy held that the veteran's application for a 
pharmacist's license by way of reciprocity should be denied 
due to his history of involuntary commitment for treatment of 
psychiatric disability in February, March, and September 
1987. 

A hospital summary from the VAMC, Louisville, dated in 
February 1989, showed that the veteran was admitted with 
complaints of recurrent auditory hallucinations and anxiety 
after discontinuing medication with Haldol.  An elevated 
white count was thought to represent a stress-type state.  He 
was stabilized on Haldol, and exhibited drug-seeking 
behavior.  Medications at hospital discharge included Haldol, 
Cogentin, and Ativan.  The diagnosis was schizophrenia, 
chronic undifferentiated [type].

VA outpatient records from the VAMC, Lexington, and the VAMC, 
Louisville, dated from March 1989 to March 1990, show that 
the veteran was seen in the mental health clinic on a regular 
basis and treated with medication for psychiatric disability 
diagnosed as schizophrenia, chronic undifferentiated type, 
and schizophrenia, paranoid type, often with depressive or 
affective features. 

A hospital summary from the VAMC, Lexington, dated in March 
1990, showed that the veteran was admitted under Court order.  
He complained of auditory and visual hallucinations and 
anxiety, and was stabilized with medication, including 
Haldol, Clonopin, Cogentin, and Benadryl.  The diagnosis was 
schizophrenia, chronic undifferentiated type, chronic, with 
anxiety features.

VA outpatient records from the VAMC, Louisville, dated from 
March 1990 to May 1996, show that the veteran continued to be 
seen in the mental health clinic on a regular basis and was 
variously treated with Haldol, Cogentin, Thorazine, Ativan, 
Chloral Hydrate, Lozepam, and Prozac.  The diagnoses included 
schizophrenia, chronic undifferentiated type, and 
schizophrenia, paranoid type, often with depressive or 
affective features. 

A report of VA psychiatric examination, conducted in August 
1996, cited the examiner's review of the claims folder and 
recounted the findings and conclusions recorded in the report 
of the inservice Board in November 1973.  He further noted 
the veteran's statement that following service he attended 
pharmacy school and became a licensed pharmacist, began self-
administering Haldol without a medical evaluation or 
prescription, and subsequently lost his license.  The 
veteran's complaints included a history of auditory and 
command hallucinations telling him to do harmful things.  
Mental status examination disclosed that the veteran was 
well-oriented and alert, and was able to give a reasonably 
coherent personal, family, social and medical history.  He 
acknowledged feelings of episodic dysphoria and intermittent 
hallucinations in the past, but not recently.  His affect was 
somewhat bizarre, his manner of speaking was rapid and in 
staccato fashion, and his cognition was stable.  The 
pertinent examination diagnoses were chronic paranoid 
schizophrenia, by history, and anxiety disorder.  The 
examiner concluded that the veteran's anxiety symptoms were 
first manifested in the years preceding active service, and 
that he began self-treating his anxiety prior to service.  He 
further pointed out that the inservice Board had noted that 
the veteran' symptomatology often remitted when stressful 
circumstances were removed. 

In a March 1997 letter, the veteran stated that his service 
medical records are incorrect in that he had no psychiatric 
disability in high school; that he did not "treat his 
nerves" in college with alcohol, as asserted, but merely 
went out for a few beers after a grueling day with his 
schoolbooks; that the letter from his Commanding Officer to 
his parents praising his performance in U.S. Navy Technical 
School militates against a conclusion that he entered service 
with a psychiatric disability; that his acceptance into 
medical school and promotion to Ensign is further evidence 
that no psychiatric disability was present at that time; that 
the statements in his service medical records regarding his 
self-medication with tranquilizers are false and 
unsubstantiated in those records; and that he experienced the 
onset of psychiatric disability in service while subjected to 
the stress of medical school.

A VA hospital summary, dated in April 1997, showed that the 
veteran was admitted with complaints of suicidal ideation 
following an overdose.  Multiple past hospitalizations for 
schizophrenia were noted.  He was detoxified and stabilized 
with psychotropic medications, and discharged without overt 
psychotic symptoms.  The diagnoses included chronic paranoid 
schizophrenia with depression; alcohol dependency; and 
caffeinism.  Medication at hospital discharge included 
Chlorpromazine, Diazepam, and Fluoxetine

A letter from the University of Louisville, received in 
November 1997, stated that no outpatient medical records of 
the veteran were found at that facility.  In February 1998, 
the VAMC, Tampa, reported that no medical records of the 
veteran were found at that facility.

II. Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991);  38 C.F.R. 
§§ 3.303(a), 3.306 (1998).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including psychosis, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309 (1998).

The record in this case shows that a psychosis, including 
schizophrenia, was not manifest during active service, at the 
time of service separation, during the initial postservice 
year, or at any time prior to February 1987, approximately 13 
years after final service separation.  Accordingly, service 
connection for schizophrenia on a direct or presumptive basis 
is not warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998);  3.303, 3.307, 3.309(a) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 1998).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991);  38 C.F.R. § 
3.304(b) (1998).

In this case, the record shows that on service entrance 
examination in April 1969, no psychiatric disability was 
noted; that on medical examination for Navy flight training 
in July 1969, no psychiatric disability was noted; and that 
on service separation and reenlistment examination conducted 
in February 1973, no psychiatric disability was noted.  
Accordingly, the veteran is entitled to the presumption of 
soundness at service entry.  Thereafter, commencing in August 
1973, the service medical records show that while on active 
duty, the veteran was treated for and diagnosed with an 
anxiety neurosis with psychophysiological symptoms; and 
anxiety neurosis, chronic, manifested by severe anxiety, 
impairment of concentration and sleep, psychophysiological, 
cardiovascular, musculoskeletal, and respiratory reactions.  

Because the veteran's service entrance and reenlistment 
examinations were negative for any psychiatric disability, 
the burden of proof is on VA to present clear and 
unmistakable evidence to show that the veteran's anxiety 
neurosis preexisted his military service.  See  38 U.S.C.A. 
§ 1111 (West 1991 & Supp. 1998);  38 C.F.R. § 3.304(b) 
(1998). 

"Clear and unmistakable evidence" describes the burden of 
proof, at a fact-finding level, necessary to overcome the 
presumption of soundness at entry.  In order to rebut the 
presumption of soundness at entry, VA must first prove by 
clear and unmistakable evidence that a particular disability 
existed prior to induction and, if that is demonstrated, 
prove by clear and unmistakable evidence that the disability 
was not aggravated by service.  Atkins v. Derwinski,  1 Vet. 
App. 228, 232 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has further held that "[t]he 
appellant's account of a prior condition is . . . an 
inadequate basis upon which the Board could have concluded 
that he had a condition that preexisted service."  Paulson 
v. Brown,  7 Vet. App. 466, 470 (1995).  

However, it should be noted that whether lay evidence is 
"satisfactory" is a separate matter which requires a review 
of what is being related, whether it springs from personal 
observation, whether the lay witness is competent to offer 
such evidence, whether the person offering that evidence is 
credible, and like considerations.  Caluza v. Brown,  7 Vet. 
App. 498, 510 (1995, aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Further, the Court has held that while a lay person is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by 
symptoms or the condition causing the symptoms, "the 
appellant is certainly capable of proving evidence of 
symptomatology", including the date of onset of symptoms.  
Stadin v. Brown,  8 Vet. App. 280, 284 (1995);  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995);  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 494 (1992).  The Board finds the veteran's 
inservice account regarding the onset of nervous 
symptomatology in his junior year of college, prior to 
service entry, is credible.  In addition, the record in this 
case contains clear and unmistakable evidence, consisting of 
the findings of an inservice Medical Board, that the 
veteran's chronic anxiety neurosis preexisted service entry 
and was not aggravated by service.  

The Court has previously held that a "bare conclusion, even 
one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness,"  Miller v. West,  11 Vet. 
App. 345, 348 (1998); and that an appellant cannot transform 
bare transcripts of lay history unenhanced by any medical 
comment into competent medical evidence for the purpose of 
submitting a well-grounded claim.  LaShore v. Brown,  8 Vet. 
App. 406, 409 (1998).  

However, the Court has distinguished its holding in Miller on 
a factual basis, where a Medical Board had a factual 
predicate for its conclusion, i.e., the veteran's own 
history, filtered through the medical expertise of the 
Medical Board physicians.  Gahman v. West,  No. 96 - 1303 
(U.S. Vet. App. June 4, 1999).  Moreover, contrary to the 
facts in LaShore, this history was enhanced by the medical 
experts, a staff of service psychiatrists, who supplemented 
the veteran's statements by offering their own findings, 
comments, and opinions that the veteran's anxiety neurosis 
preexisted service.  Gahman, No. 96 - 1303.  The Court 
further noted that the Medical Board which provided the 
factual history can be distinguished from an ordinary medical 
professional and is not merely a collection of three doctors, 
but is an entity much like the Board in that it is charged 
with adjudicating an issue and rendering a factual 
determination as to the cause and extent of a service 
member's disability.  Gahman, id.  

Based upon the facts in the Gahman case, the Court found that 
the unanimous findings of the professionals who constituted 
the Medical Board clearly and unmistakably rebutted the 
presumption of soundness.  In its decision, the Court stated 
that, "In sum, the required factual predicate for the 
[Medical Board's] conclusions lies in its adjudicative and 
fact-finding nature.  If this evidence was merely a 
collection of three doctor's subjective findings, the Court's 
analysis might have been different.  On the contrary, the 
nature of the [Medical Board] as an adjudicative entity 
enables it to be competent to render findings of fact not 
otherwise permitted by ordinary medical professionals." 
Gahman v. West,  No. 96 - 1303 (U.S. Vet. App. June 4, 1999).

In the case currently before the Board, the inservice Board 
examined the veteran's interview history as to the date of 
onset and description of his pre-service nervous 
symptomatology, the current psychiatric findings, added their 
own comments and opinions, and concluded that the veteran's 
anxiety neurosis preexisted service entry and was not 
aggravated by military service.  The veteran was notified of 
their findings, submitted a rebuttal, and his rebuttal was 
addressed by the inservice Board and found to be insufficient 
to alter their determination.  The Board presently finds that 
the evidence in this case, as described above, clearly and 
unmistakably rebuts the presumption of soundness at entry.  
See  38 U.S.C.A. § 1111 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.304(b) (1998);  Gahman, id.,  Akins v. Derwinski,  1 Vet. 
App. 228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 225 
(1991).  Having thus found that there is independent and 
competent medical evidence establishing that a chronic 
anxiety neurosis clearly and unmistakably existed prior to 
service entry, this aspect of the claim is, accordingly, 
limited to a consideration of whether such disability was 
aggravated during the veteran's period of active service.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.306 (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991);  
38 C.F.R. § 3.306(a) (1998).  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).

With respect to the provisions of 38 U.S.C.A. § 1153 (then 
codified as 38 U.S.C. § , 353) the Court has held that 
"...temporary or intermittent flare-ups during service of a 
preexisting....disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); see also Jensen v. Brown, 19 F.3d 
1413 (Fed.Cir. 1994).    

In the instant appeal, the Board finds that there is no 
competent medical evidence which credibly shows that the 
veteran's preexisting anxiety neurosis underwent an increase 
in severity during service on the basis of all the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  In 
reaching such conclusion, the Board is constrained to observe 
that the veteran's emotional reactions during times of stress 
prior to and during service, as described by him and as noted 
by the examining staff psychiatrists during his inservice 
Board evaluation, were manifested by many of the same 
elements, including headaches, palpitations, 
hyperventilation, and nervousness.  Moreover, the present 
Board cannot overlook that, while the inservice Board noted 
that at least one of the symptoms of the veteran's 
preexisting condition, 'nervousness', "improved" following 
his election, prior to service, against entering medical 
school, the latter having apparently been the stress-
provoking factor, so too, while the inservice Board report 
reflects that the veteran's 'nervousness' recurred while he 
was briefly enrolled in officer candidate school, it 
apparently resolved sufficiently following the veteran's 
"disenroll[ment]" therefrom that he was fit for shipboard 
duty, the station to which he was next assigned.  It also 
bears emphasis, even ignoring that the inservice Board and 
PEB each found that the veteran's pre-service anxiety 
neurosis was not aggravated therein, that as recently as the 
occasion of his examination by VA in August 1996, the 
veteran's anxiety symptoms, albeit with the aid of medication 
and therapy, were of only "mild" severity and were, in 
addition, only intermittent (i.e., manifest "from time to 
time") in frequency.  Given the foregoing, then, the Board 
is readily persuaded that the veteran's pre-service anxiety 
neurosis did not increase in disability therein and that, 
therefore, service connection for his presently shown anxiety 
disorder, in the aggravation context incident to this aspect 
of the appeal, is not in order.

Finally, the Board would further respectfully observe that 
the veteran did not serve in combat, and he is, therefore, 
not entitled to the lightened evidentiary burden afforded 
combat veteran under the provisions of  38 U.S.C.A. § 1154(b) 
and  38 C.F.R. § 3.304(d).  

Given the foregoing analysis bearing on the veteran's 
presently shown anxiety disorder, and inasmuch as his lone 
remaining acquired psychiatric disability, schizophrenia, was 
(as noted above) first assessed many years after his 
separation from service, service connection for acquired 
psychiatric disability, including schizophrenia, is not in 
order.  Such benefit is, therefore, denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disability, 
including schizophrenia, is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

